DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 10/1/20 and the RCE filed on 10/30/20.
3.    Claims 1 - 20 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/20 has been entered.
 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
8.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 10430621 
9.	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the pending limitations: 
claim 1 of the present application
claim 1 of Patent 10430621
A system for detecting events in a gaming environment, the system comprising: a plurality of antennas positioned on a gaming table, wherein the plurality of antennas corresponds to a plurality of locations on the gaming table; a network analyzer device, coupled to the plurality of antennas, that is configured to selectively detect a plurality of reflection coefficients that are associated with the plurality of antennas, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas, wherein a plurality of gaming coefficients, wherein the subset of the plurality of antennas is less than all of the plurality of antennas, wherein the control device is configured to read a subset of the plurality of RFID tags when energizing the subset of the plurality of antennas, and wherein detecting the plurality of reflection coefficients takes a first amount of time, wherein reading the subset of the plurality of RFID tags takes a second amount of time, wherein reading all of the plurality of RFID tags takes a third amount of time, and wherein the first amount of time and the second amount of time is less than the third amount of time.




Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
French (US 5735742) and in view of Pillai (US 20090179740) and further in view of
Chang (US 20070093282)
12.	Regarding claims 1, 19 and 20, French discloses a system for detecting events in a gaming environment (abstract; Col 1, 53 - 54; Col 4, 62 - Col 5, 2), the system comprising: 
a plurality of antennas positioned on a gaming table (Col 4, 62 - Col 5, 2), 
wherein the plurality of antennas corresponds to a plurality of locations on the gaming table (Col 4, 62 – 64; The system 11 also includes a plurality of antennas 29, one for each of the gaming chip areas 23, 25, and 27);
a network analyzer device (i.e. electronic system 31), coupled to the plurality of antennas, that is configured to selectively detect a plurality of data that are associated with the plurality of antennas (FIG. 2; Col 5, 14 - 27)
wherein a plurality of gaming objects include the plurality of RFID tags (Col 1, 53 – 54; a radio frequency transponder in a gaming chip)
and a control device (i.e. the CPU/processor of electronic system 31), coupled to the network analyzer device (i.e. electronic system 31), to determine a plurality of locations for the plurality of RFID tags (i.e. RFID tags of/associated with the gaming chips) (Col 3, 31 – 39 and Col 5, 14 - 27),
French fails to explicitly disclose the following limitation:
the network analyzer that is configured to selectively detect a plurality of reflection coefficients that are associated with the plurality of antennas, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas; 
“and a control device, coupled to the network analyzer device”, that is configured to selectively energize the subset of the plurality of antennas according to the change in the plurality of reflection coefficients,
wherein the control device is configured to read a subset of the plurality of RFID tags when energizing the subset of the plurality of antennas, 
and wherein detecting the plurality of reflection coefficients takes a first amount of time, wherein reading the subset of the plurality of RFID tags takes a second amount of time, wherein reading all of the plurality of RFID tags takes a third amount of time, and wherein the first amount of time and the second amount of time is less than the third amount of time.
Pillai teaches:
the network analyzer (i.e. a first part of RFID reader 102) that is configured to selectively detect a plurality of reflection coefficients that are associated with the plurality of antennas, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas, wherein a plurality of gaming objects include the plurality of RFID tags (FIG. 1; paragraphs 8 and 28); 
“and a control device/computer (i.e. a second part of RFID reader 102), coupled to the network analyzer device”, that is configured to selectively energize the subset of the plurality of antennas according to the change in the plurality of reflection coefficients (FIG. 1; paragraphs 28, 29, 56 - 59),
wherein the control device is configured to read a subset of the plurality of RFID tags (i.e. one set/subset of RFID tags 104 described in paragraph 26) when energizing the subset of the plurality of antennas (paragraphs 26, 28, 29, 56 - 59), 
and wherein detecting the plurality of reflection coefficients takes a first amount of time, wherein reading the subset of the plurality of RFID tags (one set/subset of RFID tags 104) takes a second amount of time, wherein reading all of the plurality of RFID tags (all the RFID tags in the RFID tags 104) takes a third amount of time, and wherein the first amount of time and the second amount of time is less than the third amount of time (paragraphs 26 – 29 and 56 - 59).
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified French in view of Pillai to include the aforementioned method in order to improve signal-to-noise ratio (SNR) in a 
The combination of French and Pillai fail to explicitly disclose the following limitation:
“a control device, coupled to the network analyzer device, that is configured to selectively energize the subset of the plurality of antennas according to the change in the plurality of reflection coefficients,” wherein the subset is less than all of the plurality of antennas
Chang teaches a control device (i.e. The controller 114), coupled to the network analyzer device (i.e. The antenna performance detector 122), that is configured to perform an antenna adjustment function (i.e. the antenna adjustment function of selectively energize the subset of the plurality of antennas) according on change in the plurality of reflection coefficients, wherein the subset (i.e. one antenna selected from the two available antennas) is less than all of the plurality of antennas  (Abstract; paragraphs 12 and 16 and claim 5; The controller 114 manages the antenna system 100 by monitoring the reflection coefficients at each antenna 106, 108 and selecting the antenna 106, 108 that results in the optimum transmission performance)
It would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified the combination of French and Pillai in view of Chang to include the aforementioned method in order to achieve the predictable result of improve the overall performance and efficiency of an antenna based system (i.e. by implementing an antenna switching system).
Regarding claim 19, Pillai also teaches:
a reader device, coupled to the plurality of antennas, wherein the reader device includes a network analyzer device (paragraphs 8 and 28);
the control device is a computer (paragraphs 29)
the computer is configured to control the reader to read a subset of the plurality of RFID tags when energizing the subset of the plurality of antennas (paragraphs 8, 26 – 29 and 56 - 59)
13. 	Regarding claim 2, Pillai also teaches that the network analyzer device is configured to selectively detect the plurality of reflection coefficients at a single frequency (abstract; paragraphs 29).
14.	Regarding claim 3, Pillai also teaches the network analyzer device is configured to selectively detect the plurality of reflection coefficients at more than one frequency (paragraphs 26 – 29 and 56 - 59).
15.	Regarding claim 4, Pillai also teaches the plurality of antennas include a first plurality of antennas and a second plurality of antennas, wherein the change in the plurality of reflection coefficients is related to the first plurality of antennas but not to the second plurality of antennas, and wherein the control device selectively energizes the subset corresponding to the first plurality of antennas (paragraphs 56 – 59 and 78).
16.	Regarding claim 5, Pillai also teaches the control device is configured to control a game state related to the gaming table in the gaming environment in response to the change in the plurality of reflection coefficients (paragraphs 28 and 56 - 59).
17.	Regarding claim 6, Pillai also teaches the plurality of antennas include a first plurality of antennas and a second plurality of antennas, wherein the first plurality of antennas are oriented in a first direction, wherein the second plurality of antennas are 
18.	Regarding claim 7, Pillai also teaches the plurality of antennas are selectable, wherein the control device sends selection information to the plurality of antennas, wherein the selection information selects the subset of the plurality of antennas that are selectively energized (abstract; paragraphs 28, 29, 56 – 59 and 78; claim 4).
19.	Regarding claim 8, Pillai also teaches the control device detects the change in the plurality of reflection coefficients for a particular antenna by comparing a first set of values corresponding to a previous detection with a second set of values corresponding to a current detection (paragraphs 26 - 29, 56 – 59 and 78; claim 4).
20.	Regarding claim 9, Pillai also teaches a reader device, wherein the control device controls the reader device to selectively energize the subset of the plurality of antennas according to the change in the plurality of reflection coefficients (abstract; paragraphs 28, 29, 56 – 59 and 78; claim 4).
21.	Regarding claim 10, Pillai also teaches a computer coupled to the control device, wherein the computer controls the network analyzer device to selectively detect the plurality of reflection coefficients, wherein the computer detects the change in the 
22.	Regarding claim 11, Pillai also teaches the control device controls the network analyzer device to selectively detect the plurality of reflection coefficients, wherein the control device detects the change in the plurality of reflection coefficients, and wherein the control device selectively energizes the subset of the plurality of antennas according to the change in the plurality of reflection coefficients having been detected (paragraphs 28, 29, 56 – 59 and 78; claim 4).
23.	Regarding claim 12, Pillai also teaches the control device comprises: a reader device; and a computer, wherein the computer controls the network analyzer device to selectively detect the plurality of reflection coefficients, wherein the computer detects the change in the plurality of reflection coefficients, and wherein the computer controls the reader device to selectively energize the subset of the plurality of antennas according to the change in the plurality of reflection coefficients having been detected (abstract; paragraphs 28, 29, 56 – 59 and 78; claim 4).
24.	Regarding claim 13, Pillai also teaches when the control device selectively energizes one of the plurality of antennas, and wherein the control device reads a subset of the plurality of RFID tags that are nearby to the one of the plurality of antennas, the system further comprising: a computer coupled to the control device, wherein the computer has a tag database, wherein the computer uses the tag database 
25.	Regarding claim 14, Pillai also teaches a computer coupled to the control device, wherein the computer has a game rule database, wherein the computer uses the game rule database to control a game state related to the gaming table in the gaming environment in response to the change in the plurality of reflection coefficients (paragraphs 26 - 29, 56 – 59 and 78; claim 4).
26.	Regarding claim 15, Pillai also teaches a computer coupled to the control device, wherein the plurality of RFID tags corresponds to a bet, wherein the computer has a game rule database, wherein the computer uses the game rule database to control a game state related to the gaming table in the gaming environment in response to the change in the plurality of reflection coefficients, wherein the game rule database includes game rules for detecting one of a change in a location of the bet when not allowed, a change in value of the bet when not allowed, a late placement of the bet, an improper removal of the bet in a losing situation, and an improper payout to the bet in a winning situation (abstract; paragraphs 28, 29, 56 – 59 and 78; claim 4).
27.	Regarding claim 16, Pillai also teaches the control device detects the change in the plurality of reflection coefficients by controlling the network analyzer device to selectively scan the plurality of antennas, wherein the control device energizes one of the plurality of antennas that is associated with the change in the plurality of reflection coefficients, and wherein the control device reads a subset of the plurality of RFID tags that are nearby to the one of the plurality of antennas when the control device energizes 
28.	Regarding claim 17, Pillai also teaches the plurality of antennas are arranged in a plurality of groups, wherein the network analyzer device is one of a plurality of network analyzer devices, wherein the control device includes a plurality of reader devices, and wherein each of the plurality of groups is associated with a respective one of the plurality of network analyzer devices and a respective one of the plurality of reader devices (abstract; paragraphs 28, 29, 56 – 59 and 78; claim 4).
29.	Regarding claim 18, Pillai also teaches the network analyzer device is configured to take between 0.1 and 0.3 milliseconds to detect the plurality of reflection coefficients at one of the plurality of antennas, and wherein the control device is configured to take between 5 and 500 milliseconds to read the subset of the plurality of RFID tags at the one of the plurality of antennas (paragraphs 26 – 29, 56 – 59 and 78).

Response to Arguments
30.	Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive.
31.	Regarding claims 1 – 20, the applicant argues the combination of French, Pillai and Chang fail to teach all the newly amended limitations of the claims (Remarks, pages 9 - 11).
	The examiner respectfully disagrees.
	The combination of French, Pillai and Chang teach all the newly amended limitations of the claims 1 – 20 (see rejection above for details).
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715   

/KANG HU/Supervisory Patent Examiner, Art Unit 3715